UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1805



JOSEPH P. PNIEWSKI, SR.,

                                              Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; DEPARTMENT OF HUMAN
RESOURCES; JENIFER PLYMALE; KELLY HARDIN;
DEBRA CAMPBELL; DELPHINE WOLFE; WAYNE COUNTY,
WV; ROBERT G. CHAFIN, Judge; WAYNE COUNTY
PROSECUTOR’S OFFICE; DARRELL PRATT; THOMAS
PLYMALE; VELVET BLAKELY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-98-1174-3)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph P. Pniewski, Sr., Appellant Pro Se. Charles R. Bailey, Lisa
Jeanette Bray, SHUMAN, ANNAND, BAILEY, WYANT & EARLES, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Pniewski appeals the district court’s order denying his

motions to amend his complaint, correct his proposed amended com-

plaint, and appoint counsel, and dismissing his complaint filed

under 42 U.S.C.A. § 1983 (West Supp. 1999), 42 U.S.C. § 1985

(1994), and the West Virginia Governmental Tort Claims and Insur-

ance Reform Act (W. Va. Code §§ 29-12A-1 to -18 (Repl. Vol. 1999)).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Pniewski v. West Virginia, No. CA-98-

1174-3 (S.D.W. Va. May 14, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2